Title: From Thomas Jefferson to Jesse Wharton, 22 June 1820
From: Jefferson, Thomas
To: Wharton, Jesse

Sir  Monticello June 22. 20.Your letter of May 30. came to hand yesterday. the transactions of which it asks information, are of 40. years date. the crowded scenes thro’ which I have passed within that period, with a memory in the wane of age, have so far obliterated them from my mind as to be quite unable to give any account of them which would merit attention. I can only say in general that my best recollections concur with the statement you have sent me from Genl Smith. I think that is accurate. the instruction given by myself as Governor to Dr Walker and Smith I well remember. an apprehension that a peace was patching up in Europe on the principle of Uti possidetis, induced us hastily to ascertain where our boundary struck the Missisipi, and to take possession by a fort which we directed Genl Clarke to build & garrison. more than this my memory does not enable me to say.Accept the assurances of my esteem & respectTh: Jefferson